FILED
                              NOT FOR PUBLICATION                          FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


ARABELLA LEMUS,                                   No. 13-16628

                 Plaintiff - Appellee,            D.C. No. 3:09-cv-03179-SI
       v.

PAUL SINGH MADAR,                                 MEMORANDUM*

                 Objector - Appellant,

  v.

H&R BLOCK ENTERPRISES, INC., a
Missouri corporation,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                        for the Northern District of California
                        Susan Illston, District Judge, Presiding

                             Submitted February 17, 2015**

Before:          O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Paul Singh Madar appeals pro se from the district court’s order disallowing

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his claim against a class action settlement fund. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. In re Gypsum Antitrust

Cases, 565 F.2d 1123, 1128 (9th Cir. 1977). We affirm.

      The district court did not abuse its discretion by disallowing Madar’s claim

to a portion of the settlement where Madar’s claim was not timely received, and

Madar “made no showing that [his] claim was treated in a fashion inconsistent with

those of other claimants similarly situated.” Id. (“In reviewing the court’s exercise

of its discretion, we are not to substitute our ideas of fairness for those of the

district judge in the absence of evidence that [she] acted arbitrarily[.]” (citation and

internal quotation marks omitted)).

      AFFIRMED.




                                            2                                        13-16628